In view of the purport now given the act, I concur in reversal.
I concur on the further ground that the constitutionality of the act was settled in People v. Maki, 245 Mich. 455, although the court was there equally divided, as fully as though it had been so held by a majority of the justices, and that the case is authority unless and until overruled by a majority of the court.
The validity of an act of the legislature should not be subject to the general rule that decision by an equally divided court affirms the judgment but constitutes no precedent. Such a decision should be held to be a precedent in support of the constitutionality of an act, whether the question was presented to this court upon a judgment in favor of or against its validity.
I have found no authority for this proposition nor against it. I think it is sound, because of its harmony with the rule that all presumptions are to be resolved in favor of constitutionality, and a law will not be declared invalid unless it is clearly so, because it obviates the deplorable situation of an act, especially a criminal law, being enforceable in some circuits and of no effect in others, but principally because it accords respect to the acts of the other two co-ordinate branches of the government.
BUTZEL, POTTER, SHARPE, and NORTH, JJ., concurred with FEAD, J. *Page 186